Citation Nr: 0825459	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-39 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The appellant testified before the undersigned at a May 2008 
hearing at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. A January 1947 rating decision denied the veteran's claim 
of entitlement to service connection for a back disorder.  
The veteran was notified of his appellate rights, but did not 
file a notice of disagreement within one year of the rating 
decision.

2. Evidence received since the January 1947 rating decision 
is cumulative of the evidence of record at the time of the 
January 1947 denial and does not relate to an unestablished 
fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The January 1947 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the January 1947 rating decision 
in connection with veteran's claim of entitlement to service 
connection for a back disorder is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary and proper VCAA 
notice.  In this regard, a July 2005 letter notified the 
veteran of the evidence and information necessary to 
establish entitlement to his underlying claim to service 
connection for a back disorder.  The July 2005 letter also 
provided appropriate notice regarding what constitutes new 
and material evidence and specifically informed him what 
evidence and information was necessary to reopen his claim.  
This letter advised the veteran of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
at 484, which held that VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
A June 2006 letter provided such notice.  In addition, during 
his personal hearing in May 2008, the veteran submitted 
additional evidence with a waiver of RO review and was told 
that the record would be held open for 60 days if he needed 
additional time to submit evidence.  The veteran did not 
request an extension of time and the claims file was 
forwarded to the Board.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service treatment records 
are associated with the claims folder, as well as all private 
treatment records identified by the veteran.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
April 2005, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In a January 1947 rating decision, the veteran's claim of 
service connection for a back disorder was denied on the 
basis that the veteran did not then suffer from a disability 
of the back.  The veteran was notified of his appellate 
rights, but did not initiate an appeal of the decision; 
therefore, the RO's January 1947 decision is final.  
38 U.S.C.A. § 7105.

In January 2005, the veteran submitted a statement seeking to 
reopen the claim of entitlement to service connection for a 
back disorder.  In this correspondence, the veteran asserted 
that his back was injured during his service in the 13th 
Airborne Division.  In a May 2006 rating decision, the RO 
denied his application to reopen due to a lack of new and 
material evidence.  Evidence received prior to the January 
1947 rating decision included service treatment records and a 
December 1946 VA examination report.  According to the 
January 1947 decision, the RO denied the veteran's claim for 
service connection because the evidence of record, to include 
the December 1946 VA examination, failed to indicate the 
veteran then suffered from a chronic back disability.

New evidence received since the January 1947 RO rating 
decision includes statements and photographs from the 
veteran, the transcript of a May 2008 Board hearing, a 1993 
MRI report from Dr. R.K. and private treatment records and 
reports from Mercy Medical Center (MMC) of Springfield, 
Massachusetts.  The evidence submitted by the veteran 
indicates he continues to suffer from back pain, but does not 
include a diagnosis of a chronic disability of the back.  In 
this regard, the Board observes a November 1961 MMC treatment 
record showing a diagnosis of acute low back strain.  X-rays 
at the time were normal.  In addition, a 1993 MRI indicated 
some degree of narrowing of the spinal canal but no evidence 
of disc herniation or significant foraminal stenosis.  

As a final note, the Board observes that the veteran 
testified at the May 2008 Board hearing that he does not 
currently receive treatment for, nor has he been diagnosed 
with, a back disability.  Thus, after careful review, the 
Board concludes that newly received evidence is cumulative of 
the record prior to the January 1947 rating decision, and 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  The private treatment records and reports 
do not contain any competent medical evidence indicating a 
current diagnosis of a chronic back disability.  Rather, the 
new medical evidence does nothing more than show that the 
veteran continues to experience low back pain.  The Board 
notes that pain is not, in and of itself, a disability for 
the purposes of service connection.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the 
evidence submitted by the veteran since the January 1947 RO 
denial does not constitute new and material evidence, and the 
appeal must be denied.  38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a back disorder has not been 
submitted.  The appeal is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


